DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-8, 13, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0158013 to Boguess et al.
	Regarding claim 1, Boguess ‘013 discloses a solar energy system comprising: a plurality of photovoltaic (PV) assemblies, each of the plurality of PV assemblies including: a plurality of PV components 90; at least one coupling structure (para 0088, lines 1-2) coupled to each of the plurality of PV components 90; and a support structure 14 coupled to the at least one coupling structure (para 0088, lines 1-2), the support structure including: at least two cross members 14b coupled to and extending substantially perpendicular to the at least one coupling structure (fig 4); at least four legs 20 coupled to one of the at least two cross members 14b (fig 4 - coupled via rail 12a); and at least two adjustable arms 16 extending between and coupled to one of the at least two cross members 14b and one of the at least four legs 20 (figs 3-4 - coupled via rail 12).
	Regarding claim 2, Boguess ‘013 discloses further including a brace 12c extending between and coupled to two of the at least four legs.
	Regarding claim 3, Boguess ‘013 discloses wherein at least one of the at least four legs 20 is adjustable (para 0065, line 1).
	Regarding claim 4, Boguess ‘013 discloses wherein at least one of the at least four legs 20 is hingedly coupled to the at least two cross members 14b (fig 4 via rail 12a - para 0061).	
	Regarding claim 5, Boguess ‘013 discloses wherein at least one of the at least four legs 20 includes a foot, the foot including a flat plate 24 with an area larger than a cross-section of any of the at least four legs 20 (fig 5).
	Regarding claim 6, Boguess ‘013 discloses wherein the foot 24 includes an anchoring component 40 for securing the plurality of PV assemblies (fig 10a).
	Regarding claim 7, Boguess ‘013 discloses wherein the at least two adjustable arms 16 adjust at least one of angle, positions, and tilt of the plurality of PV components of the plurality of PV assemblies.
	Regarding claim 8, Boguess ‘013 discloses further including a storage container (fig. 13b) for receiving the plurality of PV assemblies.
	Regarding claim 13, Boguess ‘013 discloses further including an installation trailer (fig. 13b) to receive and transport at least one PV assembly of the plurality of PV assemblies (fig 13a).
	Regarding claim 14, Boguess ‘013 discloses wherein the installation trailer (fig 13b) includes a positional slider system (ramp on side of trailer opposite wheels) positioning at least one of the plurality of PV assemblies at various angles and orientations for installation.
	
	Regarding claim 20, Boguess ‘013 discloses a solar energy system comprising: a plurality of photovoltaic (PV) assemblies, each of the plurality of PV assemblies including: a plurality of PV components 90; at least one coupling structure (para 0088, lines 1-2) coupled to each of the plurality of PV components; and a support structure 14 coupled to the at least one coupling structure, the support structure including: at least two cross members 14b coupled to and extending substantially perpendicular to the at least one coupling structure (fig 4); at least four legs 20 coupled to one of the at least two cross members 14b (fig 4 - coupled via rail 12a); and at least two adjustable arms 16 extending between and coupled to one of the at least two cross members 14b and one of the at least four legs 20 (figs 3-4 - coupled via rail 12); wherein at least one of the at least four legs 20 is adjustable (para 0065, line 1); and wherein at least one of the at least four legs 20 is hingedly coupled to the at least two cross members 14b (fig 4 via rail 12a - para 0061); and wherein the at least two adjustable arms 16 adjust at least one of angle, position, and tilt of the plurality of PV components 90 of the plurality of PV assemblies.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0158013 to Boguess et al.
	

	Regarding claim 17, Boguess ‘013 discloses an installation trailer (fig. 13b) to receive and transport at least one PV assembly of the plurality of PV assemblies (fig 13a).  The examiner submits that storing the installation trailer 110 in a storage container would be an obvious modification.  The trailer is designed to transport the PV assemblies between storage and an installation site.  The examiner submits to store the assemblies in a storage container would be obvious and expected.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to store the trailer in a storage container in order to secure the PV assemblies to prevent theft and/or vandalism.
	Regarding claim 18, Boguess ‘013 discloses wherein the installation trailer (fig 13b) can insert at least one PV assembly of the plurality of PV assemblies into the storage container, and transport at least one PV assembly of the plurality of PV assemblies from the storage container (para 0089).  See motivation of claim 17.
	Regarding claim 19, Boguess ‘013 discloses nestling together PV assemblies for delivery to an installation site, as shown in FIGS. 13B-13D.  Boguess ‘013 also teaches using a winch to aid in poisoning the  assembly during installation and tests (para 0019).  The examiner submits that a winch to also move at least one PV assembly of the plurality of PV assemblies onto the installation trailer during installation would be a normal and expected use of a winch.  Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use a winch to more the PV assemblies onto a trailer in order to safely and effectively load the panels for transport.

Allowable Subject Matter
	Claims 9-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be used in subsequent office action rejection.  The list pf prior art supports is as follows: US-20160071993-A1 OR US-20060053706-A1 OR US-20190242079-A1 OR US-20110132353-A1 OR US-20130167907-A1 OR US-20140182663-A1 OR US-20110272367-A1 OR US-20110233157-A1 OR US-20110067749-A1 OR US-20080121273-A1 OR US-20110176256-A1 OR US-20210178954-A1 OR US-20190326846-A1 OR US-20150300321-A1 OR US-20120074285-A1 OR EP-3166221-A1 OR US-9287822-B2 OR US-9523517-B2 OR US-9117951-B2 OR US-5125608-A OR US-9444395-B2 OR US-8119963-B2.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632